UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7477


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JIHAD IBN BARNES, a/k/a Albert Henry Barnes,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, Senior District Judge. (1:13-cr-00311-AJT-1;
1:15-cv-00187-AJT)


Submitted: July 22, 2021                                          Decided: August 12, 2021


Before GREGORY, Chief Judge, and AGEE and HARRIS, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Jihad Ibn Barnes, Appellant Pro Se. Joseph Attias, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       In 2013, Jihad Ibn Barnes pled guilty, pursuant to a plea agreement, to possession

of a firearm after being convicted of a felony, in violation of 18 U.S.C. § 922(g)(1). The

district court sentenced Barnes to 216 months’ imprisonment. This court subsequently

denied a certificate of appealability and dismissed Barnes’ appeal of the denial of his first

motion to vacate under 28 U.S.C. § 2255. United States v. Barnes, 668 F. App’x 502 (4th

Cir. 2016) (No. 15-8015).

       In 2016, this court granted Barnes authorization to file a successive § 2255 motion

based on Johnson v. United States, 576 U.S. 591, 597, 606 (2015), in which the Supreme

Court declared the residual clause of the Armed Career Criminal Act (ACCA), 18 U.S.C.

§ 924(e)(2)(B)(ii), unconstitutionally vague. In his authorized, successive § 2255 motion,

Barnes argued that, after Johnson, his prior District of Columbia convictions for assault

with a dangerous weapon and robbery no longer qualified as predicates for armed career

criminal status. The district court found that the crime of assault with a dangerous weapon

remained a violent felony under the ACCA. That gave Barnes enough qualifying felonies

for armed career criminal status, and the district court thus denied the motion to vacate

without considering whether Barnes’s robbery conviction also remained an ACCA

predicate.




                                             2
       Barnes now seeks to appeal the district court’s order denying relief on his

authorized, successive 28 U.S.C. § 2255 motion. * The order is not appealable unless a

circuit justice or judge issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B).

A certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). Where, as here, the district court denies

relief on the merits, a prisoner satisfies this standard by demonstrating that reasonable

jurists could find the district court’s assessment of the constitutional claims debatable or

wrong. See Buck v. Davis, 137 S. Ct. 759, 773-74 (2017).

       Barnes challenges the district court’s denial of his authorized § 2255 motion,

maintaining that assault with a dangerous weapon is no longer a violent felony after

Johnson. We agree. After the district court entered its decision, the Supreme Court held

that “a criminal offense . . . [that] requires only a mens rea of recklessness” cannot qualify

as a violent felony under the ACCA’s force clause. Borden v. United States, 141 S. Ct.

1817, 1821 (2021) (plurality opinion). It is well established that convictions for assault

with a dangerous weapon in the District of Columbia have been “sustained . . . based on

reckless conduct.” Vines v. United States, 70 A.3d 1170, 1180 (D.C. 2013). Therefore,

after Borden, this offense does not categorically qualify as a violent felony under the




       *
        To the extent Barnes also seeks to appeal the district court’s order denying his
claim based on Rehaif v. United States, 139 S. Ct. 2191 (2019), as an unauthorized,
successive § 2255 motion, he has forfeited appellate review by failing to challenge in his
informal brief the basis for the district court’s disposition. See 4th Cir. R. 34(b).

                                              3
ACCA. Accordingly, we grant a certificate of appealability, vacate the district court’s

order denying Barnes’s authorized § 2255 motion, and remand for further proceedings.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                         VACATED AND REMANDED




                                          4